989 F.2d 496
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Benjamin C. HORNE, Defendant-Appellant.
No. 92-7253.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 24, 1993

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert R. Merhige, Jr., Senior District Judge, sitting by designation.  (CR-88-93, CA-92-76-E)
Benjamin C. Horne, Appellant Pro Se.
Sherry L. Muncy, Office of the United States Attorney, Elkins, West Virginia;  William Anthony Kolibash, United States Attorney, Wheeling, West Virginia, for Appellee.
N.D.W.Va.
DISMISSED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Benjamin C. Horne appeals the district court order denying his "Application for Entry of Default."  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C.s 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Horne's motion for the appointment of counsel